        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 1 of 23



            STATEMENT OF FACTS IN SUPPORT OF AN ARREST WARRANT

       1.      On May 14, 2019, the Federal Bureau of Investigation Child Exploitation and

Human Trafficking Task Force (CEHTTF) was advised that several juveniles females, who had

previously been identified by law enforcement as missing and endangered juveniles were believed

to be advertised online for commercial sex purposes. Your affiant was assigned to the

investigation. Your affiant located advertisements for Z.S., a fifteen-year-old female, and T.H.Y.,

a seventeen-year-old female, on megapersonals.com and listcrawler.com, two websites known to

your affiant to be frequently used for the positing of commercial sex advertisements.

       2.      Your affiant viewed multiple advertisements on these websites, as well as

advertisements collected by a law enforcement database, which contained photographs of Z.S. and

T.H.Y being advertised to engage in commercial sex acts between April 25, 2019 and May 12,

2019 in the Washington, DC and Southern Maryland areas.

       3.      As examples, your affiant located the following advertisements (quoted text is as

found in the original):

            a. An advertisement posted on megapersonals.com on April 25, 2019 titled “Young

               Sexy and READY” which contained the text “Petite Body BIG TITTIES And Nice

               Booty SS - 60 HH - 120 H - 240 In need of transportation to you for outcalls

               FaceTime and Phone Call Available For Proof Of Me” 1 and contained two image




1
  In your affiant’s training and experience in investigations of this nature, an “outcall” is a
commercial sex date in which the commercial sex worker goes to the client’s location to engage
in the commercial sex date, and an “incall” is a commercial sex date in which the client goes to
the commercial sex worker’s location to engage in the commercial sex date. References to SS,
HH, and H mean rates for “short stay,” which generally refers to a 15 minute period of time or
shorter, a half hour, and an hour, respectively.


                                                1
Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 2 of 23



     files depicting T.H.Y. posed suggestively, including one of her bare breasts. The

     contact number was listed as                 and the location was Washington, DC.

  b. An advertisement posted on megapersonals.com on April 26, 2019 titled “Young

     HOT AND SEXY” which contained the text, “Hello I am looking for generous men

     interested in Some Grown & Sexy Adult Fun OUTCALLS serious People ONLY ❣❣❣

     must Send pic wanna see me ? go head , you know you wanna call                     ”

     The advertisement contained two image files depicting T.H.Y. and three image files

     depicting Z.S., both posed suggestively in each image. The contact number listed

     was                 and the location was listed as Washington, DC.

  c. An advertisement posted on megapersonals.com on April 30, 2019 titled “2 Lovely

     Ladies [Incall Only] Waiting To Excite Your Day (SERIOUS INQUIRIES ONLY!)”

     which contained the text “Light skin-(thick juicy titties and pussy is always wet and

     ready♋) Brown Skin-(round fat ass,big bouncy titties,shaved pussy)” and two

     image files each of Z.S. and T.H.Y. posed suggestively in underwear and lingerie.

     The contact number on the advertisement was listed as                       and the

     location was listed as Washington, DC.

  d. An advertisement posted on megapersonals.com on May 1, 2019 titled “Special

     Late Night EscapadesCome Take A Dive Make You Feel Alive” which contained

     the text “Amazing Light Carmel, Slim Waist, Round Juicy Titties, Super Phat Wet

     Pussy” and contained five image files and three video files depicting Z.S. posed

     suggestively, including one in which depicts her nude body. The contact number

     on the advertisement was listed as                   and the location was listed as

     Washington, DC.


                                       2
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 3 of 23



            e. An advertisement posted on megapersonals.com on May 9, 2019 titled “Available

               & Ready To PlaySweetest Sensations, Come Get Your Mind Right” which

               contained the text “⏩I'm 21Yrs Young & Very Sexy ♥ ⏩My Body Will Amaze You

               And My Skills Are Out Of This World ♥ ⏩My Touch Will Soothe Your Every Need

               ♥ ⏩Ready For Your Company NIGHT ♥ OPEN MINDED & LOVE TO

               PLAY★SKIN SO SOFT YOU WILL KEEP COMING FOR MORE! ●Independent❗

               ●Very Discreet❗ ●Respectful❗ ●NO RUSH!!❗ ●Very Friendly My services charge

               as below : Ss➡80 Hhr➡120 Hr➡200 6 Hrs➡850 I Love What I Do & I Want To

               Have A Nice Time With You CALL OR TEXT NOW                                       The

               advertisement contained five image files and two video files of Z.S. posed

               suggestively in underwear, and at least one image depicted her naked breasts. The

               contact number on the advertisement was listed as                   and the location

               was listed as Washington, DC.

                                      Z.S.’s STATEMENT

       4.      On May 16, 2019, law enforcement located Z.S. in a hotel room at the Motel 6,

located at 5701 Allentown Rd, Camp Spring, Maryland. She was in the company of an adult male,

Gregory Lucas. At that time, Z.S. advised law enforcement that she had used Lucas’s cell phone

to access a TextNow 2 account associated with her commercial sex advertisements.




2
  “TextNow” is a mobile messaging application that allows users to send text messages from an
assigned phone number that is created within the application and is not associated with a particular
mobile device.


                                                 3
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 4 of 23



       5.      Lucas voluntarily provided his cell phone to law enforcement and gave your affiant

consent to search the device. Your affiant did conduct a forensic analysis of the device and located

a TextNow account associated with telephone number                       the number in one of the

advertisements described above. Additionally, text messages to and from this account were

recovered, some of which had been deleted. Based on your affiant’s training and experience, many

of these messages were consistent with arranging commercial sex dates. Several deleted messages

to and from telephone number                   which was stored with the associated contact name

“Kash,” were recovered, including one dated May 10, 2019 in which the user of

stated “get condoms.”

       6.      On May 17, and June 28, 2019, your affiant interviewed Z.S. During the interviews,

Z.S. stated the following:

       7.      FOWLER. Since the date she and T.H.Y. left a residential placement facility in

Virginia (known to law enforcement to have occurred on April 21, 2019), she and T.HY. had

engaged in commercial sex with multiple men in Virginia, the District of Columbia, and Maryland.

Specifically, several days after leaving the residential placement facility, she and T.H.Y. met an

adult male in the District of Columbia known to her as “Chucky,” later identified as CURTIS

LAKEITH FOWLER (hereinafter “FOWLER”). FOWLER advised Z.S. and T.H.Y. that he could

“help them make money.” Z.S. advised that she knew this to mean that FOWLER would have

them engage commercial sex.

       8.      That first day they met, FOWLER posted advertisements for Z.S. and T.H.Y. for

commercial sex online, however, neither Z.S. nor T.H.Y. engaged in any commercial sex dates

that day.




                                                 4
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 5 of 23



       9.     JONES. The following day, FOWLER introduced Z.S. and T.H.Y. to an adult

female known to Z.S. as “Brittany,” “B,” or “Bossy B,” later identified as BRITTANY

ALLEESSE NANCY JONES (hereinafter “JONES”) who was going to assist them in securing

commercial sex dates. JONES brought Z.S., T.H.Y., FOWLER, and FOWLER’s girlfriend, known

to Z.S. as “Diamond,” to “Diamond’s” residence for the night. That night, JONES and “Diamond”

took photographs of Z.S. and T.H.Y. in underwear and lingerie provided by JONES for use in

advertisements for commercial sex.

       10.    LEWIS and TAYLOR. The following day, JONES and two other individuals,

one known to Z.S. as “Kashh,” later identified as ASHLEY LAUREN BRIAUNA TAYLOR

(hereinafter “TAYLOR”) and “P,” later identified as WILLIS PIERRE LEWIS (hereinafter

“LEWIS”), picked Z.S. and T.H.Y. up from the residence and drove them to a location in

Maryland. On that date, LEWIS and TAYLOR advised Z.S. and T.H.Y. that they were going to

work in a commercial sex business with LEWIS and TAYLOR. LEWIS and TAYLOR provided

Z.S. and T.H.Y. with loyalty contracts to sign. Z.S. and T.H.Y. did sign the contracts, though

neither wanted to do so. Further, LEWIS and TAYLOR advised Z.S. and T.H.Y. that 30% of the

money made by Z.S. and T.H.Y. would go to LEWIS and TAYLOR.

       11.    Also on that date, JONES drove Z.S. and T.H.Y. in JONES’ car, which Z.S.

described as grey with a broken rear window covered in plastic, from the location in Maryland at

which Z.S. and T.H.Y. had signed the loyalty contracts to a commercial sex date in Virginia.

However, Z.S. reported that she did not engage in commercial sex with the customer because the

customer did not want to pay before engaging in the planned sexual activity.




                                               5
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 6 of 23



       12.     Beginning on that date, TAYLOR began to post commercial sex advertisements for

Z.S. and T.H.Y using TAYLOR’s cell phone. TAYLOR used a TextNow telephone number for

the advertisements. This TextNow account was installed on TAYLOR’s phone, and later, also on

a phone used by Z.S. Communications with potential commercial sex customers were handled

primarily by TAYLOR, but Z.S. sometimes communicated with them directly via TextNow text

message.

       13.     LEWIS drove Z.S. and T.H.Y. in his green Cadillac to outcall commercial sex dates

and to various apartments and hotels in which Z.S. and T.H.Y. engaged in commercial sex dates

arranged as a result of the online advertisements and the like. According to Z.S., LEWIS’s car had

“rims” and a sunroof. Z.S. reported that LEWIS carried a handgun with him in a black backpack

that he always had with him. If LEWIS was not around, TAYLOR held the gun.

       14.     BARTON. As a result of these advertisements, both Z.S. and T.H.Y. engaged in

commercial sex dates with various men in residences and hotels in the District of Columbia and

Maryland. Specifically, LEWIS and TAYLOR took Z.S. and T.H.Y. to an apartment located at

                                                                 , which belonged to a man known

to Z.S. as “Rico,” later identified as RODRICK MCGRIER BARTON (hereinafter “BARTON”).

In order to access the building, Z.S. recalled that she needed to enter the code #   on a key pad,

so BARTON could remotely unlock the door. BARTON’s apartment is on the third floor of the

building. BARTON made his apartment available for Z.S. and T.H.Y. to use for commercial sex

dates in exchange for $80 per night. Z.S. and T.H.Y. spent one night and BARTON’s apartment

and Z.S. had approximately three commercial sex dates at this residence.




                                                 6
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 7 of 23



       15.    Additionally, after having an opportunity to observe Z.S. and T.H.Y., BARTON

engaged in oral and vaginal sexual intercourse with both Z.S. and T.H.Y. in the residence and

recorded the encounter on his cell phone. The recording was sent to TAYLOR’s cellphone on the

same date, where Z.S. observed the video thumbnail.

       16.    On the night that Z.S. and T.H.Y. stayed at BARTON’s apartment, LEWIS drove

both Z.S. and T.H.Y., as well as TAYLOR, and BARTON to a party so that Z.S. and T.H.Y. could

engage in commercial sex. Z.S. did one commercial sex date in a bedroom at the apartment in

which the party was hosted. Z.S. gave a portion of the money she made on this date to TAYLOR

and LEWIS.

       17.    Z.S. further advised that several days after beginning work for TAYLOR and

LEWIS, T.H.Y. said she was leaving. In fact, T.H.Y. did leave and Z.S. has not seen her since.

Z.S. continued to work in commercial sex for the benefit of TAYLOR and LEWIS, including at

the Motel 6 in which she was recovered by law enforcement, for approximately one week after

T.H.Y. left the group. Z.S. provided some of the money she earned during the commercial sex

dates to TAYLOR, and Z.S. observed TAYLOR in turn provide the money to LEWIS.

       18.    Eventually, Z.S. decided she, too, was going to leave TAYLOR and LEWIS, and

she did so. Upon telling them she was leaving, TAYLOR took all the money that Z.S. possessed.

All of the money that Z.S. possessed had been earned by engaging in commercial sex.

       19.    Z.S. has identified a photograph of LEWIS as the individual she knows as “P,” a

photograph of TAYLOR as the individual she knows as “Kashh,” a photograph of JONES as the

individual she knows as “Brittany,” a photograph of FOWLER as the individual she knows as

“Chucky,” and a photograph of BARTON as the individual she knows as “Rico.” She has also

identified a photograph of a green Cadillac located on a Facebook page associated with LEWIS as



                                              7
          Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 8 of 23



the vehicle in which LEWIS drove her and T.H.Y. to engage in commercial sex dates. She has also

identified the residence located at                                         as LEWIS’s residence

which she knows he shares with his wife Ronda (later identified as RONDA D. MANNS), the

apartment complex that includes                                                , as the complex in

which FOWLER resides, and the apartment building located at

           , as the building in which BARTON resides.

                                      T.H.Y.’s STATEMENT

         20.     On May 16, 2019, your affiant was advised that T.H.Y. was currently located at a

juvenile detention facility in California. On May 29, 2019, your affiant interviewed T.H.Y. at the

juvenile detention facility in California. During the interview, T.H.Y. stated the following:

         21.     FOWLER. T.H.Y. reported that she had met Z.S. at a residential placement facility

in Virginia. She stated that the two had left the residential placement facility with three other

minor females. T.H.Y. disclosed that she and Z.S. were brought into the District of Columbia a

couple days later by a taxicab driver that the two had met after they ran away from the residential

placement facility. After the two spent some time walking around in the District of Columbia,

they met FOWLER (known to her as “Chucky”) who advised he would “help them make money.”

         22.     While with FOWLER, FOWLER told T.H.Y. to post commercial sex

advertisements on megapersonals.com. T.H.Y. did post such advertisements using FOWLER’s

cell phone, and including FOWLER’s cell phone number as the contact for the advertisement. 3

Several people called FOWLER attempting to set up commercial sex dates, but T.H.Y. did not do

any dates based on those advertisements with FOWLER.




3
    The advertisement is the one described in paragraph 3(a) above.


                                                 8
        Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 9 of 23



       23.     JONES. FOWLER introduced Z.S. and T.H.Y. to two females, JONES (known to

her as “B,” “Brick,” or “Boss”) and “Diamond,” whom FOLWER told them would help them to

make money. T.H.Y. understood this to mean working performing commercial sex dates. JONES

drove FOWLER, “Diamond,” T.H.Y. and Z.S. to “Diamond’s” townhouse, where “Diamond” and

FOWLER took photos of T.H.Y. and Z.S. and posted commercial sex advertisements for them.

       24.     LEWIS and TAYLOR.            T.H.Y. further advised that the next day, JONES

introduced her and Z.S. to TAYLOR and LEWIS for the purpose of working in a commercial sex

business. T.H.Y. stated that both she and Z.S. signed loyalty contracts, though she did not want to

do so. By that time, however, T.H.Y. felt as though she had no choice but to do so. TAYLOR and

LEWIS told T.H.Y. and Z.S. that they would be required to give 30% of money made engaging in

commercial sex to TAYLOR and LEWIS. This occurred while the girls were in LEWIS’s vehicle

parked on the street.

       25.     On that date, JONES drove T.H.Y. and Z.S. in her vehicle, which T.H.Y. described

as a grey Chrysler 200 with a broken back window covered in plastic, to Virginia for the purpose

of Z.S. engaging in a commercial sex date. The address for the date had been provided to JONES

by TAYLOR. T.H.Y. said that, upon their arrival at the location of the commercial sex date, they

saw a man known to JONES, who she referred to as “Ralphie.” Z.S. left the vehicle with the

potential commercial sex customer, however, he wanted to engage in sexual activity with Z.S.

prior to providing her money for those services. Z.S. refused to engage in sexual activity prior to

being paid, and returned having not engaged in the date nor having been paid. T.H.Y. reported

that JONES was very upset and wanted to fight the customer. JONES, T.H.Y., and Z.S. eventually




                                                9
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 10 of 23



left and returned to their starting location in either Washington, DC or Maryland, T.H.Y. was

unsure which. 4

       26.        TAYLOR took photographs of T.H.Y. and Z.S., which she posted on

megapersonals.com as part of advertisements for commercial sex. T.H.Y. reported that

communications with potential commercial sex customers were handled by TAYLOR, on her two

cell phones, for the arrangement of commercial sex dates.

       27.        For the next several days, T.H.Y. and Z.S. engaged in commercial sex with men in

Maryland and Washington, D.C. in residences and hotels to include a Motel 6 in Camp Spring,

Maryland, and an Econolodge in Hamilton, MD. After the dates, TAYLOR told T.H.Y. how much

30% of what she earned totaled, and T.H.Y. gave this amount to TAYLOR. T.H.Y. reported that

on a number of occasions, the amount of the money that TAYLOR took from her was much greater

than 30%. T.H.Y reported that when commercial sex dates were scheduled, LEWIS drove them

to the hotels and residences in his green Cadillac. T.H.Y. stated that TAYLOR and LEWIS carried

a handgun with them in a black backpack at all times.

       28.        BARTON. T.H.Y reported that on one occasion, LEWIS and TAYLOR drove

T.H.Y. and Z.S. to BARTON’s apartment so that T.H.Y. and Z.S. could engage in commercial sex

incalls, for which BARTON charged them $80 per night. T.H.Y. reported that BARTON’s

apartment building requires a code to access the front door, and BARTON’s apartment is on the

third floor. On the day they arrived at the apartment, T.H.Y. and Z.S. engaged in a “threesome”



4
  Based on Z.S.’s description of the location, FBI determined that the location was near LEWIS’s
residence in                       . Specifically, Z.S. told the FBI that the location was “around
the corner” from the house she identified as LEWIS’s in a photo. FBI showed T.H.Y. photographs
of the area and T.H.Y. was able to point out an area where LEWIS had parked on the street, which
was near his residence.


                                                 10
         Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 11 of 23



with BARTON, which included vaginal and oral intercourse. Both BARTON and TAYLOR

filmed the sexual encounter using BARTON’s cell phone. BARTON advised that he was going to

sell the video to make money. BARTON also sent the video to TAYLOR’s cell phone, where

T.H.Y. watched it. T.H.Y. believes the video was transferred via TextNow.

         29.   On that same night, BARTON arranged for T.H.Y. and Z.S. to work at a party in

the District of Columbia. LEWIS drove TAYLOR, BARTON, T.H.Y., and Z.S. to the party where

Z.S. did, in fact, engage in a commercial sex date. T.H.Y. did not do any commercial sex dates

while at the party. When they left the party, they all returned to BARTON’s apartment and spent

the night. TAYLOR required that T.H.Y. stay up all night and continue to answer text messages

from potential commercial sex clients using TAYLOR’s cell phone. The following day, T.H.Y.

and Z.S. engaged in approximately three commercial sex dates each at BARTON’s apartment.

T.H.Y. made $280 during her three dates, and TAYLOR took over $100 of that money from

T.H.Y.

         30.   LEWIS, TAYLOR, T.H.Y. and Z.S. left BARTON’s apartment later that day and

went to the Econolodge in Clinton, MD. While at the Econolodge, T.H.Y. did approximately eight

commercial sex dates and made approximately $400. TAYLOR took about $200 of this money.

T.H.Y. and Z.S. engaged in a “two girl special” during an outcall to a customer’s apartment.

TAYLOR and LEWIS drove T.H.Y. and Z.S. to the date, and both T.H.Y. and Z.S. engaged in

intercourse with the customer for $140. The customer gave them a $20 tip, which neither T.H.Y.

nor Z.S. told LEWIS and TAYLOR about so that they could keep the extra money.




                                              11
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 12 of 23



       31.      On May 3, 2019, T.H.Y. advised TAYLOR and LEWIS that she was leaving.

T.H.Y. used all the money she had to buy a Greyhound bus ticket to Sacramento, CA. On May 8,

2019, T.H.Y. did board a Greyhound bus which delivered her to Sacramento, CA on or about May

12, 2019, where she turned herself in to a juvenile receiving center before needing to be

hospitalized.

       32.      T.H.Y. identified a photograph of LEWIS as the individual she knows as “P,” and

a photograph of TAYLOR as the individual she knows as “Kashh.” She has also identified a

photograph of a green Cadillac located on a Facebook page (www.Facebook.com/

willis.lewis.568) associated with LEWIS as the vehicle in which LEWIS had driven her and Z.S.

for commercial sex dates. T.H.Y. identified a photograph of the Motel 6 located at 5701 Allentown

Rd, Camp Springs, MD, and the Econolodge located at 7851 Malcolm Rd, Clinton, MD, as motels

at which both she and Z.S. worked in commercial sex for the financial benefit of TAYLOR and

LEWIS. 5

       33.      On July 11, 2019, T.H.Y. was again interviewed by law enforcement after being

transported to the District of Columbia for such purpose. T.H.Y. was asked additional, more

detailed questions about her interactions with TAYLOR and LEWIS, among other things. During

the course of this second interview, T.H.Y. described in even greater detail her fear of TAYLOR

and LEWIS, stating that the two carried a gun in a black backpack and used it to threaten and

intimidate T.H.Y. and Z.S. Specifically, T.H.Y. stated that on one occasion, while TAYLOR and

LEWIS were staying at a motel in Maryland with T.H.Y. and Z.S., where they were required to


5
  At the time of T.H.Y.’s initial interview, the FBI had not yet identified JONES, FOWLER, or
BARTON. When T.H.Y. was interviewed again on July 11, 2019, as set forth below, FBI had
identified them, and T.H.Y. was shown a confirmation photo of each, resulting in a positive
identification of each.


                                               12
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 13 of 23



perform commercial sex dates, TAYLOR became angry with T.H.Y. and Z.S. for the path they

walked when returning to the motel room from a vending machine. T.H.Y. stated that once back

inside the room, TAYLOR pulled out the gun and began “waving” it at T.H.Y. and Z.S. and yelling

at them for their failure to follow directions. LEWIS stood by pacing the room while TAYLOR

reprimanded the girls and threatened them with the gun. T.H.Y. reported that she was in fear for

her life during the encounter. T.H.Y. reported that on another occasion, she awakened to find that

TAYLOR and LEWIS had placed the gun under her pillow, which, too, made her afraid.

       34.     During this follow-up interview, T.H.Y. was also shown advertisements that had

been posted on Megapersonals.com by FOWLER and JONES and identified the advertisements

as depicting her and Z.S. These are the advertisements described in paragraphs 3(a) and 3(b)

above. T.H.Y. also identified a photograph of JONES as the individual she knows as “Bricks,” a

photograph of FOWLER as the individual she knows as “Chucky,” and a photograph of BARTON

as the individual she knows as “Rico.” Finally, T.H.Y. identified a photography of

                       as LEWIS’s residence, and a photograph of

          as BARTON’s building

                                FURTHER INVESTIGATION

       35.     On June 3, 2019, the Econolodge located at 7851 Malcolm Rd, in Clinton, MD

voluntarily provided guest registration information to your affiant for April 28, 2019 and April 30,

2019. On those dates, rooms were rented for one and two nights, respectively, in the name Willis

Lewis. Additionally, your affiant received a photocopy of LEWIS’s Maryland ID card, which he

had provided and that was scanned at the time of check-in for each reservation.




                                                13
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 14 of 23



       36.     On June 3, 2019, the Motel 6 located at 5701 Allentown Rd, in Camp Springs, MD

voluntarily provided guest registration information to your affiant that showed that on May 2, 2019

and May 4, 2019, rooms were rented for one night each in the name Willis Lewis, with a listed

address of                                              Motel 6 advised that it does not maintain

photocopies of identification cards, but guests are required to scan their identification cards and

the information automatically populates into the system with the name and address on the

identification. Your affiant is aware from the identification card provided by Econolodge, and

referenced above, that LEWIS’s Maryland identification card contains the address

                       .

       37.     A query of the Virginia Department of Motor Vehicle database revealed a grey

2013 Chrysler 200, bearing               tag               and Vehicle Identification Number

                           registered jointly to                        and JONES. Additionally,

records revealed a green 1996 Cadillac, bearing          tag            and Vehicle Identification

Number                            registered to                   at an address of

                            . (As noted above, MANNS is LEWIS’s wife.)

       38.     Physical surveillance conducted on June 26, 2019 located the green Cadillac

bearing Virginia tag            parked in front of                                                .

The Cadillac is the same vehicle identified by Z.S. and T.H.Y. and contained on the Facebook

page associated with LEWIS.




                                                   14
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 15 of 23



       39.     A query of a law enforcement database containing license plate reader information

in the District of Columbia located images of the grey Chrysler 200 bearing        tag

registered to JONES. Specifically, the images of the vehicle recorded on May 7, 13, 17, and 22,

2019 show a plastic bag covering the rear passenger side window of the vehicle as described by

Z.S. and T.H.Y.

       40.     On May 23, 2019, your affiant located a Facebook page containing the unique ID

lovely.ashh, which contained profile pictures depicting TAYLOR. On the same date, an

Administrative Subpoena was served on Facebook for subscriber records relating to this account.

In response to the subpoena, Facebook provided records indicating that the account had an

associated email address of taylor_ashley15@yahoo.com. As noted below, that user name and

email address were both used in connection with TextNow account used in connection with the

offenses under investigation.

       41.     On May 23, 2019, your affiant located a Facebook page containing the unique ID

willis.lewis.568 that contained profile pictures depicting LEWIS and a green Cadillac with a

sunroof parked on the street between       and                                              . On

the same date, an Administrative subpoena was served on Facebook for subscriber records relating

to this account. In response, Facebook provided records indicating that the account had an

associated telephone number of                   which was verified on December 16, 2018. As

noted above and below, that number was used in connection with the offenses under investigation.

       42.     On June 5, 2019, your affiant located an Instagram page containing the vanity name

“brickie_banz” which contained profile pictures depicting JONES. On the same date, an

Administrative subpoena was served on Instagram for subscriber records relating to this account.

In response to the subpoena, Instagram provided records indicating that the account had an



                                                 15
         Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 16 of 23



associated verified telephone number of                    and an associated email address of

bossyhoncho@gmail.com. As noted below, that email account and phone number were used in

connection with the offenses under investigation.

       43.       On June 6, 2019, Megapersonals.com voluntarily provided your affiant with

records related to the advertisements referenced in paragraph 3, above. Specifically, the email

address associated with account used to post the April 26 advertisement containing telephone

number                    is bossyhoncho@gmail.com. Also included in the Megapersonals.com

records, were records indicating that the advertisement depicting Z.S. and referenced in

subparagraph 3(e), above, was accessed by its creator on May 3, 2019 at 7:51am from IP address

             .

       44.       On May 31, 2019 an Administrative subpoena was served on Verizon Fios for

subscriber information related to IP address                at 7:51am on May 3, 2019. Records

responsive to this request indicate that at the date and time it was used to access the

Megapersonals.com advertisement depicting Z.S., this IP address was assigned to Marquis Manns

with a services address at                                           that is, LEWIS’s residence

shared with his wife MANNS.

       45.       On June 7, 2019, an Administrative subpoena was served on Google for subscriber

information related to the email address bossyhoncho@gmail.com. Records responsive to this

request indicate that subscriber name is “Boss Jones,” the associated telephone number is

             and    the   recovery email    addresses   are msbrittanyajones@gmail.com      and

Brittany_jones0689@yahoo.com.




                                                16
          Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 17 of 23



          46.      On June 6, 2019, and June 20, 2019, search warrants were authorized by the Hon.

Robin M. Meriweather, United States Magistrate Judge for the District of Columbia, for text

message content and subscriber information related to telephone numbers

                         and               stored by TextNow.

          47.      On June 11, 2019, and June 24, 2019, TextNow provided your affiant with records

responsive to these requests. Subscriber information for                     includes an associated

email address of bossyhoncho@gmail.com. The user of this account also repeatedly identifies

herself as “Bricks,” “Bee,” and “Brittany” to multiple other individuals via text message.

Subscriber information for                    includes the user name lovely.ashh, a date of birth of

                and associated email address of taylor_ashley15@yahoo.com. The user of this account

also repeatedly identifies herself as “Kashh” and “Ash” to other individuals via text message.

          48.      Each of the four TextNow telephone numbers were engaged in text message

conversations with individuals arranging commercial sex dates between April 27 and May 11,

2019, including those which appear to specifically reference the advertisements discussed in

paragraph 3, above, and others depicting Z.S. and T.H.Y.

          49.      Specifically, on April 27, 2019, the following conversation occurred between

TAYLOR utilizing                      and JONES utilizing telephone number

          TAYLOR: Call Ralph When You Get There He Gon Come To You And Lookout 6

          JONES: Aite

          JONES: U made sure he not affiliated right? 7

          TAYLOR: How Close Are Yall??


6
    All text abbreviations and typographical errors contained in quoted text language are original.
7
    Your affiant is aware that “affiliated” means affiliated with law enforcement.


                                                  17
          Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 18 of 23



          TAYLOR: Yeah

          JONES: Aite 3 min

          TAYLOR: Kool

          TAYLOR: Tell Her He Wanna Eat Her 140

          TAYLOR: He Got A Orange Long Sleeve On

          TAYLOR: Where Yall At??

          TAYLOR: Wtf Bruh

          TAYLOR: Yall Good

          JONES: Yea

          TAYLOR: Hit me when yall otw back so i can reserve the room

          JONES: Tell P I need a dog 8 when we go on these moves 9

          TAYLOR: Sharp

          TAYLOR: She Done Yet??

          JONES: This nigga was in games I just wasted my fucking meal money for this dumb shit

          JONES: We it's back

          TAYLOR: Kk




8
    Your affiant is aware that “dog” is a slang expression for a gun.
9
    Your affiant is aware that a “move” is a slang expression for a commercial sex date.


                                                   18
 Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 19 of 23



 50.    On May 4, 2019 the following conversation occurs between Z.S. utilizing

and telephone number

 Z.S.: Can I get some sleep its 6:33

 Z.S.: Ok

                   Naw You Slept All Day And Didnt Work All Night..

                   You Done?

                   Ok What?

 Z.S.: Um well I'm not finna be wprking all day and night wtf

 Z.S.: Here

                   [:ok_hand: emoji]

                   One Otw

 [Z.S. receives a missed call from               stored in contacts as “Kash”]

 Z.S.: Done

 Z.S.: Here

 Z.S.: He sending it on cashapp now

                   Kool

 [Z.S. receives a missed call from               stored in contacts as “Kash”]

 Z.S.: Hes here im going to sleep after

                   [:ok_hand: emoji]

 Z.S.: He's done

                   [:ok_hand: emoji] Get Some Rest Babygirl

                   Keep This Same Routine And You Could Easily Buss Em With 10

        Moves A Day!!



                                          19
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 20 of 23



       Z.S.: Ok

       Z.S.: He left cuz ion got no condom but he gone get spme n come back

       [Z.S. receives a missed call from                stored in contacts as “Kash”]

       Z.S.: Done

       51.     Also, at approximately 11:37pm EST on April 29, 2019, the evening that LEWIS

drove Z.S., T.H.Y., TAYLOR, and BARTON from

(BARTON’s apartment, where Z.S. had commercial sex dates) to a party in the District of

Columbia for the purpose of Z.S. and T.H.Y. engaging in commercial sex dates, the user of the

TextNow number                   began a text message conversation with an unknown individual

appearing to arrange a commercial sex date. The other individual requested an address and at

11:45pm EST,                  stated “                     .”

       52.     On multiple occasions between May 3, 2019, and May 7, 2019, Z.S. using TextNow

numbers                 and                 communicated with others regarding the payment for

sexual services using CashApp. 10 Specifically, on May 4, while discussing an incoming

commercial sex customer, Z.S. using                       asks the user of                “same

cashapp?” to which the response is “Yes $MsSoloRM.” On May 7, 2019, Z.S. using

     asks the user of               “what’s the cashapp” to which the response is “$MsSoloRM.”

Also on May 7, the user of                 sends Z.S. three text messages via             stating

“I just reposted you,” “$MsSoloRM,” and “make a mental note of it.” On May 3, 4, and 5, 2019,




10
  CashApp is a mobile payment application which allows users to complete monetary transactions
between users via cell phone. After registering an account, a user receives a physical debit card
onto which funds received via the application are deposited.


                                                20
          Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 21 of 23



an individual using                     provides the cashtag 11 “$MsSoloRM” to commercial sex

customers for payment.

         53.     On June 12, 2019, an Administrative subpoena for records related to CashApp

cashtag “$MsSoloRM” were served on the owner of CashApp, Square Inc. On July 8, 2019,

Square, Inc. provided records responsive to this request. Specifically, the name associated with the

cashtag “$MsSoloRM” is Ronda Manns with an address of

The account is connected to a physical debit card bearing a number ending in 0534. Between May

3 and May 7, 2019, five payments were made to this account from other CashApp users consistent

with payment amounts for sexual services. Additionally, the account was accessed from IP address

               , noted in paragraph 40 and 41 above as being registered to Marquis Manns at



         54.     On May 22, 2019, a search warrant for AT&T was authorized by the Hon. G.

Michael Harvey, United States Magistrate Judge for the District of Columbia, for historical cell

site data, a pen register/trap and trace, and prospective GPS tracking related to telephone number

                 Records responsive to this request identified the subscriber of                 as

“Pierre Lewis,” with a billing address at                                           from February

17, 2018 through the date of the search warrant. Real time GPS tracking of this telephone number

also consistently placed the phone at                                          during the period of

tracking.

         55.     Additionally, historical cell site data provided by AT&T in response to the search

warrant for records related to                 indicates that this cell phone, registered to LEWIS,

repeatedly accessed a cell tower in close proximity to


11
     A “cashtag” is the unique ID associated with a CashApp account.


                                                 21
         Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 22 of 23



between 11:00pm EST on April 29, 2019 and 12:15am EST on April 30, 2019.

      was also the address the provided for Z.S. when she engaged in the commercial sex date set

up for her while at the party in D.C. that BARTON had arranged.

       56.     On 17 occasions between March 28 and May 13, 2019, JONES, utilizing

     to communicate with other users, provided her additional telephone number as

      Additionally, records provided by TextNow indicate that on May 11, 2019, telephone

number                  had a missed a phone call from a contact saved as “Brick City” from

telephone number

       57.     An Administrative subpoena for records relating to telephone number

     was served on T-Mobile on June 7, 2019. Records received responsive to this request indicate

that telephone number                    has been subscribed to by “Brittany Jones” from December

5, 2018 through the date of the subpoena. As described above, this number was used in connection

with the offenses under investigation.

       58.     On April 17, 2019 JONES, using telephone number                         engaged in a

text message conversation with telephone number                   appearing to set up a transaction

to purchase marijuana. During that conversation, the user of                   provided the address

“                       .” Then, on April 21 and April 22, 2019, the user of                  stated

via text message “This Rico” (BARTON’s nickname).

       59.     An administrative subpoena for records relating to telephone number

was served on Sprint on June 25, 2019. Records received responsive to this request indicate that

telephone number                 has been subscribed to by                     with a billing address

at                                   from February 13, 2017 through the date of the subpoena.




                                                  22
       Case 1:19-mj-00198-DAR Document 1-1 Filed 07/26/19 Page 23 of 23



       60.    A search of the Maryland Department of Motor Vehicles located a driver’s license

for BARTON with an address at                                         . However, on July 3, 2019,

the leasing office for the Southview Apartments confirmed that BARTON is the current resident

in                                                          .

       61.    An Administrative subpoena for records relating to telephone number

     was served on T-Mobile on June 4, 2019. Records received responsive to this request indicate

that telephone number                 has been subscribed to by “                ” with a billing

address of                                                                     . Additionally, this

telephone number is connected to a Facebook page with unique ID “curtis.fowler.754365” and

display name “Curtis Fowler.”

       62.    A query of the Washington, DC Department of Motor Vehicles located an

operator’s license for FOWLER which includes an address of

                                 As of June 28, 2019, FOWLER’s address of record with

Washington, DC Court Services and Offender Supervision Agency, by whom he is actively being

supervised, was                                         .

                                            Respectfully submitted,



                                            Alix Skelton
                                            Special Agent
                                            FBI

       Subscribed and sworn to before me on this 26th day of July, 2019




                                            _________________________________________
                                            DEBORAH A. ROBINSON
                                            UNITED STATES MAGISTRATE JUDGE


                                              23
